FILED
                             NOT FOR PUBLICATION                            APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GUILLERMO CORCUERA, AKA                          No. 14-72061
Guillermo Jony Cocuera, AKA John Doe,
AKA Ruben Gomez, AKA Ruben                       Agency No. A099-026-478
Anthony Gomez,

               Petitioner,                       MEMORANDUM*

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Guillermo Corcuera, a native and citizen of Peru, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Urzua Covarrubias v. Gonzales, 487 F.3d 742, 747 (9th Cir. 2007). We deny in

part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Corcuera’s

false sworn testimony before the IJ, made in an effort to obtain immigration

benefits, statutorily bars him from demonstrating good moral character under 8

U.S.C. § 1101(f)(6). See Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir. 2001).

Accordingly, he is statutorily ineligible for cancellation of removal. See 8 U.S.C.

§ 1229b(b)(1)(B).

      Because the determination regarding Corcuera’s false testimony is

dispositive, the BIA was not required to address the IJ’s denial of a continuance to

establish hardship for cancellation of removal. See Simeonov v. Ashcroft, 371 F.3d

532, 538 (9th Cir. 2004) (“As a general rule courts and agencies are not required to

make findings on issues the decision of which is unnecessary to the results they

reach.” (citation and quotation marks omitted)). In addition, the BIA did not

ignore Corcuera’s contentions that translation issues resulted in a due process

violation and that the IJ’s ruling was prejudicial and biased, because he failed to

raise those contentions before the BIA. Accordingly, we lack jurisdiction to




                                           2                                    14-72061
review those unexhausted contentions. See Tijani v. Holder, 628 F.3d 1071, 1080

(9th Cir. 2010).

      The BIA provided a reasoned explanation for its dismissal. See Najmabadi

v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (reiterating that the BIA need not

“write an exegesis on every contention” raised by a petitioner, so long as it

“consider[s] the issues raised, and announce[s] its decision in terms sufficient [for]

a reviewing court to perceive that it has heard and thought and not merely reacted”)

(citations and quotation marks omitted)).

      Accordingly, Corcuera failed to establish that the BIA deprived him of due

process when it dismissed his appeal. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error for a petitioner to sustain a due process claim in a

removal proceeding).

      In light of this disposition, we do not reach Corcuera’s remaining

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                      14-72061